Case 1:20-cv-02932-AT Document117 Filed 08/14/4isrRagpyet 1
U.S. Departm: | DOCUMENT

ELECTRONICALLY FILED

United States 4
Southern Distr

 

DOC#:
DATE FILED: 8/16/2021

 

86 Chambers Street
New York, New York ]

August 16, 2021

 

BY ECF

Hon. Analisa Torres

United States District Judge
United States District Court
500 Pearl Street

New York, New York 10007

Re: Yafai, et al. v. Cuccinelli et al., No. 20 Civ. 2932 (AT)
Dear Judge Torres:

This Office represents the defendants in the above-referenced matter in which the plaintiffs
have filed an amended complaint asserting that the Department of State has unreasonably delayed
adjudicating a visa application and also bringing claims under Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) (“Bivens”). The government writes
respectfully to request an adjournment of the initial conference presently scheduled for August 18,
2021 at 11 a.m. to September 1, 2021 or a date thereafter that is convenient for the Court. This is
the government’s third request for an adjournment — the Court previously granted adjournment
requests in May 2021 and July 2021. See ECF No. 105.

The adjournment is requested because the undersigned, along with the undersigned’s
husband received a positive COVID-19 test result on Friday. The undersigned’s two young
children also are required to quarantine, and cannot attend daycare for the next two weeks. The
undersigned reached out to plaintiffs’ counsel over the weekend to request their consent on the
adjournment request in light of the undersigned’s current health situation, but as of the filing of
this letter, had not head back from plaintiff's counsel.

I thank the Court for its consideration of this request.

GRANTED. The conference scheduled for
August 18, 2021, is ADJOURNED to
September 7, 2021, at 10:20 a.m. Ifthe
parties wish to submit an updated joint letter
and proposed case management plan, they
shall do so by August 31, 2021.

SO ORDERED. O}-

Dated: August 16, 2021 ANALISA TORRES
New York, New York United States District Judge

 
